Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000401
                                                        20-FEB-2014
                                                        11:08 AM



                           SCWC-11-0000401

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           PETER HALLORAN, Petitioner/Petitioner-Appellant,

                                 vs.

           STATE OF HAWAI#I, Respondent/Respondent-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000401; S.P.P. NO. 10-1-0071;
                    CR. NOS. 96-1-1310, 95-0-1742)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            It appearing that the judgment on appeal in the above-

 referenced matter not having been filed by the Intermediate Court

 of Appeals at the time the application for writ of certiorari was

 filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

 also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

 (2013),

            IT IS HEREBY ORDERED that Petitioner/Petitioner-

 Appellant’s application for writ of certiorari, filed

 February 12, 2014, is dismissed without prejudice to re-filing

 the application pursuant to HRAP Rule 40.1(a) (2013)    (“The
application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:    Honolulu, Hawai#i, February 20, 2014.

Peter Halloran,                   /s/ Mark E. Recktenwald
petitioner pro se
                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                  2